Order filed September 5, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00462-CV
                                  ____________

                     PAUL STEVEN JACOBS, Appellant

                                        V.

    IBERIA BANK CORPORATION AND MELISSA ELLEN JACOBS,
                          Appellees


                   On Appeal from the 308th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2011-14576B

                                   ORDER

      This is an appeal from a judgment signed April 10, 2013. The notice of
appeal was due May 10, 2013. See Tex. R. App. P. 26.1. Appellant, however, filed
his notice of appeal on May 21, 2013, a date within 15 days of the due date for the
notice of appeal. A motion for extension of time is necessarily implied when the
perfecting instrument is filed within fifteen days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM